Citation Nr: 0723366	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-31 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cardiovascular disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral shoulder disability.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel

INTRODUCTION

The veteran had active service from August 1968 to August 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Phoenix, Arizona Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issues of entitlement to service connection for sleep 
apnea, whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability, and whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for bilateral shoulder disability, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  By a rating action in March 1993, the RO denied the 
veteran's claims for entitlement to service connection for a 
cardiovascular disability, and hypertension, notice of the 
determinations was provided, and a timely appeal was not 
filed.

2.  Evidence added to the record since the March 1993 RO 
determinations relative to a cardiovascular disability, and 
hypertension, is new, relates to an unestablished fact 
necessary to substantiate the veteran's claims, but does not 
raise a reasonable possibility of substantiating the 
veteran's claims.


CONCLUSIONS OF LAW

1.  The RO's March 1993 decision which denied entitlement to 
service connection for a cardiovascular disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2006).  

2.  New and material evidence has not been received since the 
March 1993 rating decision and the veteran's claim for 
service connection for a cardiovascular disability is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a)(2006).

3. The RO's March 1993 decision which denied entitlement to 
service connection for hypertension is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2006).  

4.  New and material evidence has not been received since the 
March 1993 rating decision and the veteran's claim for 
service connection for hypertension is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a)(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court issued 
a decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and respond by providing the appellant 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  

Further, in providing instruction as to what information 
would be considered "new and material", the Court indicated 
that "material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

In the present case, VA satisfied its duty to notify by means 
of June 2004, September 2004, and March 2006 letters from the 
agency of original jurisdiction (AOJ) to the appellant  These 
letters informed the appellant of what evidence was required 
to substantiate the claims and of his and VA's respective 
duties for obtaining evidence, requested that he submit any 
additional evidence in his possession pertaining to the 
claims, and informed him of the law pertaining to disability 
ratings and effective dates. The letters also notified the 
veteran that new and material evidence could be submitted to 
reopen his claims, indicated what type of evidence would 
qualify as "new" evidence, and specifically informed him of 
what evidence would be necessary to substantiate the element 
or elements required to establish service connection that 
were found insufficient in the previous denials.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not issued prior to the AOJ decision that is the basis of 
this appeal.  Nevertheless, the Court in Pelegrini noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letters was harmless error.  
Although complete notice was provided to the appellant after 
the initial adjudication, the claims were readjudicated 
thereafter, and the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private treatment 
records, and VA examination reports.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

1.  Finality

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2006).  

2.  New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a)(2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

3.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and atherosclerosis or hypertension becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2006).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).	

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  The 
Board cannot make its own independent medical determination, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1998).

Legal Analysis

1.  Cardiovascular Disability
 
The veteran asserts that new and material evidence has been 
submitted to reopen his claim for service connection for a 
cardiovascular disability.  The record reflects that in a 
March 1993 decision, the RO, while acknowledging that the 
veteran was treated for chest pain of unclear etiology in 
1974 and 1987 while in service, denied the veteran's claim 
for service connection for a cardiovascular disability, on 
the basis that the veteran on VA examination indicated that 
he had not had any problems since 1987 and that no 
cardiovascular disease was noted on VA examination.  No 
appeal was taken from that determination.  As such, it is 
final.  38 U.S.C.A. § 7105.

The evidence received since the final March 1993 RO decision 
includes private outpatient records showing post-service 
treatment for coronary artery disease status post myocardial 
infarction, including a PTCA and stent placement.  The 
additional evidence also includes an April 2005 VA 
examination report, in which a VA examiner opined that the 
veteran's coronary artery disease was not at least as likely 
as not linked to his active duty.  According to the examiner, 
although the veteran had a hospitalization for chest pain in 
1987, myocardial infarction was ruled out and cardiac 
catherization revealed no significant coronary artery 
disease.  He further indicated that the cardiology impression 
was that the evidence suggested that the veteran did not have 
cardiopathy (heart disease).  Additionally, the examiner 
reported that the evidence suggested that the veteran did not 
have any cardiac symptoms until the shortness of breath in 
the months before his first definitive diagnosis of ischemic 
heart disease.

The aforementioned evidence is new because it was not of 
record at the time of the prior final RO denial in March 
1993.  Further, this evidence relates to an unestablished 
fact necessary to substantiate the claim, namely whether or 
not the veteran's current cardiovascular disability is 
related to his reported in-service chest complaints.  
However, this evidence, particularly the April 2005 VA 
medical opinion, in which the examiner opined that the 
veteran's current cardiovascular disability is not 
etiologically related to his reported in-service chest 
complaints,
is not material because when considered by itself, or with 
previous evidence of record, does not raise a reasonable 
possibility of substantiating the claim.  Accordingly, the 
Board finds that new and material evidence has not been 
received to reopen the veteran's claim for service connection 
for a cardiovascular disability.

In conclusion, although the veteran asserts that his current 
cardiovascular disability is related to service, such 
contentions are redundant of that previously asserted at the 
time of the prior final denial in March 1993.  

2.  Hypertension

The veteran asserts that new and material evidence has been 
submitted to reopen his claim for service connection for 
hypertension.  The record reflects that in a March 1993 
decision, the RO denied the veteran's claim for service 
connection for hypertension, on the basis that although 
borderline hypertension was noted in service in 1987, no 
confirmed diagnosis was shown either in service or on VA 
examination.  No appeal was taken from that determination.  
As such, it is final.  38 U.S.C.A. § 7105.

The evidence received since the final March 1993 RO decision 
includes private outpatient records showing a post-service 
diagnosis of hypertension.  The additional evidence also 
includes an April 2005 VA examination report, in which a VA 
examiner opined that the veteran's hypertension was not at 
least as likely as not linked to his active duty.  According 
to the examiner, although the veteran had some isolated 
elevated blood pressures in service, the prominent pattern 
through the end of his service records was of normal blood 
pressures.  The examiner further indicated that the only 
mention of hypertension was "borderline hypertension" in 
one cardiology note-but this was based on an isolated blood 
pressure of 140/90 and that subsequent blood pressures were 
quite normal and that it was not until several years post-
discharge that the veteran reported that he was started on 
medications for hypertension.  The examiner further opined 
that the veteran's post-military weight gain likely 
contributed to the development of his hypertension. 

The aforementioned evidence is new because it was not of 
record at the time of the prior final RO denial in March 
1993.  Further, this evidence relates to an unestablished 
fact necessary to substantiate the claim, namely whether or 
not the veteran's current hypertension is related to his 
reported in-service finding of borderline hypertension.  
However, this evidence, particularly the April 2005 VA 
medical opinion, in which the examiner opined that the 
veteran's current hypertension is not etiologically related 
to service, is not material because when considered by 
itself, or with previous evidence of record, does not raise a 
reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that new and material evidence 
has not been received to reopen the veteran's claim for 
service connection for a hypertension.

In conclusion, although the veteran asserts that his current 
hypertension is related to service, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The evidence of record, including the April 
2005 medical opinion, is of greater probative value than the 
veteran's statements in support of his claim.  
The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2006), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  


ORDER

New and material evidence not having been received, the claim 
for service connection for a cardiovascular disability is not 
reopened.

New and material evidence not having been received, the claim 
for service connection for hypertension is not reopened.


REMAND

With regard to the duty to assist, VA must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c)(d) (2006).  Such assistance 
includes making as many requests as necessary to obtain 
relevant records (including service medical records) from a 
Federal department or agency until VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A (c) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2006).  

The veteran asserts that service connection is warranted for 
sleep apnea.  A review of the veteran's claims file reveals 
that in the veteran's April 2005 VA examination report, the 
examiner referenced 1999 clinical findings for the veteran 
found on a review of the VA's Computerized Patient Record 
System (CPRS).  However, after reviewing the veteran's 
treatment records in the veteran's claims file, the Board 
finds that such records are not contained therein.  As such, 
the Board finds that an attempt should be made to locate such 
records.  Such information may be useful in the adjudication 
of the veteran's sleep apnea claim.

The record reflects that in a March 1993 decision, the RO, 
while acknowledging that the veteran complained of, and was 
treated for back pain in 1981, 1982, 1985, and 1987, denied 
the veteran's claim for service connection for a low back 
disability, on the basis that the veteran, on VA examination 
in 1992, indicated that he had not had any problems since 
1987 and that no findings regarding the back were noted on VA 
examination.  The evidence received since the final March 
1993 RO decision includes a May 2005 VA examination report, 
in which the examiner indicated that the veteran had minimal 
anterior spurring.  He also indicated that in the absence of 
records to show a nexus, the veteran's current low back 
symptomatology was not related to military service.

The record reflects that in the March 1993 decision, the RO 
also denied service connection for bilateral shoulder 
disability on the basis that although the veteran was treated 
for complaints of shoulder pain in service, the condition was 
considered cured at separation without any residuals shown.  
The evidence received since the final March 1993 RO decision 
includes private outpatient records showing post-service 
complaints of bilateral shoulder pain and numbness.  The 
additional evidence also includes a May 2005 VA examination 
report, in which a VA examiner diagnosed the veteran with 
right and left shoulder strain and opined that such condition 
was not caused by or related to military service because the 
complaints in service were minor and there was no injury.

The Board observes that the veteran, during his September 
2006 Travel Board hearing, indicated that that he had 
received treatment at a PRIMUS clinic in Tucson, Arizona in 
1993 and or 1994 for low back disability and bilateral 
shoulder disability.  However, after reviewing the veteran's 
treatment records in the veteran's claims file, the Board 
finds that such records are not contained therein.  Such 
information may be useful in the adjudication of the 
veteran's low back and bilateral shoulder disability claims.  
As such, the Board finds that an attempt should be made to 
locate such records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he submit the names and addresses of all 
medical care providers who have treated 
the veteran for sleep apnea, low back 
disability, and/or shoulder disability, 
since his discharge from service.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, not already of record, including 
1999 clinical findings on VA's 
Computerized Patient Record System (CPRS) 
(as referenced in the veteran's April 
2005 VA examination report), and 1993 and 
1994 records from the Primus Clinic (as 
referenced by the veteran's 
representative during the September 2006 
hearing).  

2.  Following completion of the above, 
the veteran's claims should be 
readjudicated.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


